THE COURT.
The appellants were convicted in the Superior Court of the County of Sacramento of the crime of burglary of the first degree.
The transcript on appeal was filed in this court on March 23, 1938. The cause was regularly placed on the calendar for oral argument for May 9, 1938. No appearance was made in behalf of either appellant. On the court’s motion defendants were allowed 15 days within which to file their opening briefs. No briefs have been filed in behalf of either appellant, and the time for filing briefs has not been extended.
Pursuant to the provisions of section 1253 of the Penal Code the judgments of conviction of each defendant, and orders are affirmed.